Citation Nr: 0810801	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder 
with walking problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to June 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran does not 
have a low back disorder with walking problems as a result of 
any established event, injury, or disease during active 
service.


CONCLUSION OF LAW

A low back disorder with walking problems was not incurred in 
or aggravated by active service, nor may service incurrence 
of arthritis be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2003.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in medical evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that his low back disability and 
walking problems were aggravated by active service.  The 
veteran's service treatment records indicate that the veteran 
had a back disability that existed prior to his active duty 
that was not aggravated by his service.  Additionally, 
current VA treatment records do not include a diagnosis of a 
low back disability.  The Board finds the available medical 
evidence is sufficient for an adequate determination. 

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Low Back Disorder with Walking Problems

In this case, the veteran's April 1943 entry to active 
service physical examination revealed a congenital deformity 
of the lumbosacral joint.  In May 1943, the veteran 
complained of lower back pain after exercising.  The service 
examiner provided a diagnosis of deformity, congenital, 
lumbosacral joint, existed prior to service.

The report of a service medical board in May 1943 stated that 
the veteran reported considerable pain and disability of his 
lower back for the previous five or six years.  He said that 
he had been forced to give up several jobs because his back 
became very painful when subjected to great stress and 
strain.  Upon examination, the medical board found that the 
veteran had an unstable lumbosacral joint that existed prior 
to enlistment and was not aggravated by his active duty.  The 
veteran signed a May 1943 statement that certified that his 
lower back disability existed prior to his service, did not 
originate in the line of duty, and had not been aggravated by 
service.

VA outpatient records from February 2001 through January 2005 
show that the veteran occasionally complained of back pain 
and leg pain.  The VA records contain no diagnosis of a 
disorder of the low back or walking problems.

In May 2004 the veteran stated that his back did not hurt 
prior to his active service.  He said that his back hurt 
after the training he went through in basic training.  The 
veteran indicated in February 2005 that he never had a 
problem until he joined the military.  He said that the 
physical exercise he did in the service aggravated his back.  
He also said that there were no doctors that would say that 
he previously sought treatment for his back.  The veteran 
stated in April 2005 that if his back hurt, he would just lay 
around until his back would stop hurting.  He said that it 
could take from two to four days for his back to stop 
hurting.  He also said that he would wake up in the night 
because his back hurt.

The Board first notes that, although arthritis is among the 
conditions for which service connection may be awarded on a 
presumptive basis if manifested to a degree of at least 10 
percent within one year of separation from service, the 
veteran is not eligible for that presumption, as he did not 
serve on active duty for at least 90 days.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Therefore, service connection for a low back disorder with 
walking problems cannot be established on a presumptive 
basis.

Based on the evidence of record, the Board finds that the 
veteran's claimed low back disorder with walking problems was 
not incurred in or aggravated by active service.  As the 
veteran's entry examination revealed a congenital lumbosacral 
disorder, the presumption of soundness upon entry of active 
service does not apply.  See 38 C.F.R. § 3.304(b).

The Board notes that the veteran provided a signed statement 
in May 1943 attesting that his low back disorder pre-existed 
service and was not aggravated by active duty.  While 
acknowledging that this statement was made by the veteran 
against his own self interest, the Board has considered it in 
conjunction with the other data available from the veteran's 
service treatment records.  The veteran's May 1953 statement, 
the April 1943 entry exam, the May 1943 treatment record, and 
the May 1943 medical board findings all indicate that the 
veteran had a congenital lumbosacral disorder the existed 
prior to service that was not aggravated by service.  Without 
evidence that the veteran's pre-existing lumbosacral disorder 
was aggravated by active service, service connection cannot 
be granted.

The Board also observes that while current VA outpatient 
records reveal occasional complaints of back pain, there is 
no diagnosis of a low back disorder or walking problems.  
Without evidence of a current diagnosis of a disorder with a 
medical connection to a sign, symptom, disease, or 
aggravation from active service, service connection cannot be 
granted.

While the veteran may sincerely believe he has a low back 
disorder with walking problems as a result of his active duty 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  There is no competent medical evidence of record 
that links the veteran's currently demonstrated back pain and 
walking problems to his active duty service.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a low back disorder 
with walking problems is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


